UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1138


OSCAR OSMIN SERRANO-AGUILAR, a/k/a Oscar Osmin Serrano, a/k/a Oscar
Arnulfo-Espinoza,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 24, 2017                                        Decided: August 31, 2017


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John T. Riely, Rockville, Maryland, for Petitioner. Chad A. Readler, Acting Assistant
Attorney General, Linda Wernery, Assistant Director, Sarah Byrd, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oscar Osmin Serrano-Aguilar, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of his request for withholding of removal. * We have

thoroughly reviewed the record, including the transcript of Serrano-Aguilar’s merits

hearing and all supporting evidence. We conclude that the record evidence does not

compel a ruling contrary to any of the administrative factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision, see

Gomis, 571 F.3d at 359.

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Serrano-Aguilar (B.I.A. Dec. 30, 2016). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




       *
        Serrano-Aguilar does not challenge the denial of his request for protection under
the Convention Against Torture or the denial of his asylum claim as untimely and has
therefore waived appellate review. See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th
Cir. 2004). In any event, we lack jurisdiction to review the finding that Serrano-Aguilar’s
asylum application was untimely filed. See 8 U.S.C. § 1158(a)(3) (2012); Gomis v. Holder,
571 F.3d 353, 358-59 (4th Cir. 2009).

                                            2